14-2122
         Grundstein v. Eide


                                   UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
     ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY
     ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL
     APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY
     CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY
     COUNSEL.

 1                      At a stated term of the United States Court of Appeals for the Second
 2       Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
 3       City of New York, on the 18th day of March, two thousand fifteen.
 4
 5       PRESENT:
 6                   DENNIS JACOBS,
 7                   RAYMOND J. LOHIER, JR.,
 8                         Circuit Judges,
 9                   GARY L. SHARPE,*
10                         District Judge.
11       _____________________________________
12
13       Robert Grundstein,
14
15                                  Plaintiff-Appellant,
16
17                            v.                                                                           14-2122
18
19       Linda Eide, et al.,
20
21                         Defendants-Appellees.
22       _____________________________________
23
24       FOR PLAINTIFF-APPELLANT:                                               Robert Grundstein, pro se,
25                                                                              Morrisville, Vermont.
26

                  *        Chief Judge Gary L. Sharpe, of the United States District Court for the Northern District of New
         York, sitting by designation.

                                                                  1
 1   FOR DEFENDANTS-APPELLEES:                                     Matthew S. Borick, Esq., Downs
 2                                                                 Rachlin Martin PLLC, Burlington,
 3                                                                 Vermont.
 4
 5             Appeal from a judgment of the United States District Court for the District of Vermont

 6   (Reiss, C.J.).

 7             UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

 8   DECREED that the judgment of the district court is AFFIRMED.

 9             Appellant Robert Grundstein, pro se, appeals from the judgment dismissing his complaint

10   for lack of personal jurisdiction over defendants, all of them residents of Washington State.    We

11   assume the parties’ familiarity with the underlying facts, the procedural history of the case, and

12   the issues on appeal.

13             We review de novo the district court’s dismissal of the complaint for lack of personal

14   jurisdiction under Federal Rule of Civil Procedure Rule 12(b)(2).          Metro. Life Ins. Co. v.

15   Robertson-Ceco Corp., 84 F.3d 560, 567 (2d Cir. 1996). In ruling on a motion under Rule

16   12(b)(2), a district court “must determine whether there is jurisdiction over the defendant under

17   the relevant forum state’s laws.” Bank Brussels Lambert v. Fiddler Gonzalez & Rodriguez, 171

18   F.3d 779, 784 (2d Cir. 1999). The plaintiff bears the burden of demonstrating that jurisdiction

19   exists.    Robinson v. Overseas Military Sales Corp., 21 F.3d 502, 507 (2d Cir. 1994).

20   However, in reviewing a dismissal for lack of personal jurisdiction, we construe all pleadings

21   and affidavits in the light most favorable to the plaintiff and resolve all doubts in the plaintiff’s

22   favor, DiStefano v. Carozzi N. Am., Inc., 286 F.3d 81, 84 (2d Cir. 2001) (per curiam), though we

23   need not “accept as true a legal conclusion couched as a factual allegation,” In re Terrorist




                                                       2
 1   Attacks on Sept. 11, 2001, 714 F.3d 659, 673 (2d Cir. 2013) (internal quotation marks and

 2   citations omitted).

 3             Plaintiff failed to demonstrate minimum contacts with Vermont sufficient to support

 4   personal jurisdiction over the defendants.     Plaintiff contended that personal jurisdiction was

 5   proper under the “effects test” applied by the Supreme Court in Calder v. Jones.     We agree with

 6   the district court’s distinction of that authority: Grundstein failed to show that the defendants’

 7   conduct in this case was “calculated to cause injury” to him in Vermont. See 465 U.S. 783, 791

 8   (1984).

 9             Unlike certain cases on which Grundstein relies, the defendants in this case have not

10   voluntarily subjected themselves to personal jurisdiction by filing an action to enforce a foreign

11   judgment.     Accordingly, we affirm for the reasons stated in the district court’s thorough opinion

12   and order.

13             We have considered all of Grundstein’s arguments and find them to be without merit.

14   Accordingly, we AFFIRM the judgment of the district court.

15                                                 FOR THE COURT:
16                                                 Catherine O’Hagan Wolfe, Clerk




                                                       3